Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 15-20, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Towner (US 6255985).

Claim 1: Towner discloses A radar system (col 1 lines 40-42) comprising: 
a signal generator (col 3 lines 12-17, col 3 lines 35-47, col 7 line 35-38, considered implicit in the generation of radar signals using the optimized values) comprising: 
a waveform optimization module (col 1 line 59 – col 2 line 22) operative to: 
identify first operational limits defining a limit of a detection operation, imaging operation, or some combination thereof, the first operational limits being associated with first operational values of operational parameters (col 1 lines 60-66, col 4 lines 13-28, col 5 lines 28-51)
identify radar waveform parameters to optimize (col 5 lines 28-51); 
determine first optimal values for the radar waveform parameters based on the first operational values associated with the first operational limits (col 2 lines 15-18, col 6 lines 24-27)  
a modulation generation module operative to generate a first optimized radar signal using the first optimal values of the radar waveform parameters, wherein the first optimized radar signal is optimized for the first operational limits (col 3 lines 12-17, col 7 line 35-38); and 
one or more antennas coupled to the signal generator (col 7 line 17), the one or more antennas operative to transmit the first optimized radar signal toward a target in a target area (col 3 lines 12-17, col 7 line 35-38, considered implicit in the generation of radar signals using the optimized values)

Claim 2: Towner discloses the radar waveform parameters comprise a radar frame rate of the radar system (col 1 lines 60-66, col 2 lines 15-18, col 4 lines 13-28, col 5 lines 28-51, col 6 lines 24-27)

Claim 3: Towner discloses the radar waveform parameters comprise a number of radar pulses (col 1 lines 60-66, col 2 lines 15-18, col 4 lines 13-28, col 5 lines 28-51, col 6 lines 24-27)

Claim 4: Towner discloses the first operational values comprise a maximum range value of the radar system (col 2 lines 39-44)
the radar waveform parameters comprise a round-trip range parameter of the radar system (col 2 lines 39-44); and
the waveform optimization module is operative to determine the first optimal values of the radar waveform parameters by modifying the round-trip range parameter based on the maximum range value (col 1 lines 60-66, col 2 lines 15-18, col 4 lines 13-28, col 5 lines 28-51, col 6 lines 24-27)

Claim 5: Towner discloses the first operational values comprise one or more of a radar pulse duration value and a radar pulse bandwidth value of the radar system (col 1 lines 60-66, col 2 lines 15-18, col 4 lines 13-28, col 5 lines 28-51, col 6 lines 24-27)
the radar waveform parameters comprise a round-trip range parameter of the radar system (col 2 lines 39-44);; and
the waveform optimization module is operative to determine the first optimal values of the radar waveform parameters by modifying the round-trip range parameter based on the radar pulse duration value, the radar pulse bandwidth value, or some combination thereof (col 1 lines 60-66, col 2 lines 15-18, col 4 lines 13-28, col 5 lines 28-51, col 6 lines 24-27)

Claim 6: Towner discloses the first operational values comprise one or more of a radar pulse duration value and a radar pulse bandwidth value of the radar system (col 1 lines 60-66, col 2 lines 15-18, col 4 lines 13-28, col 5 lines 28-51, col 6 lines 24-27)
the radar waveform parameters comprise a digital sampling frequency parameter of the radar system (col 2 lines 36-39); and
the waveform optimization module is operative to determine the first optimal values of the radar waveform parameters by modifying the digital sampling frequency parameter based on the radar pulse duration value, the radar pulse bandwidth value, or some combination thereof (col 1 lines 60-66, col 2 lines 15-18, col 4 lines 13-28, col 5 lines 28-51, col 6 lines 24-27)

Claim 8: Towner discloses the first operational limits of the radar system comprise a maximum range of the radar system (col 2 lines 39-44)

Claim 15: Towner discloses an operational datastore coupled to the waveform optimization module, wherein: the operational datastore is configured to store operational data; and the waveform optimization module is operative to identify the first operational limits based on the operational data (col 1 lines 60-66, col 2 lines 15-18, col 4 lines 13-28, col 5 lines 28-51, col 6 lines 24-27)

Claim 16: Towner discloses the first waveform optimization module is operative to: identify second operational limits defining another limit of the detection operation, the imaging operation, or some combination thereof, the second operational limits being associated with second operational values of the operational parameters; and determine second optimal values for the radar waveform parameters based on the second operational values; the modulation generation module is operative to generate a second optimized radar signal using the second optimal values of the radar waveform parameters, wherein the second optimized radar signal is optimized for the second operational limits; and the one or more antennas are operative to transmit the second optimized radar signal toward the target (col 1 lines 60-66, col 2 lines 15-18, col 4 lines 13-28, col 5 lines 28-51, col 6 lines 24-27, col 7 line 35-38, considered implicit in the generation of radar signals using the optimized values)

Claim 17: Towner discloses the first waveform optimization module is operative to: identify second operational limits defining another limit of the detection operation, the imaging operation, or some combination thereof, the second operational limits being associated with second operational values of the operational parameters; and determine second optimal values for the radar waveform parameters based on the second operational values; the modulation generation module is operative to generate a second optimized radar signal using the second optimal values of the radar waveform parameters, wherein the second optimized radar signal is optimized for the second operational limits; and the one or more antennas are operative to transmit the second optimized radar signal toward the target, wherein the first operational values comprise a first distance from the target area and the second operational values comprise a second distance from the target area, the second distance being less than the first distance (col 1 lines 60-66, col 2 lines 15-18, col 4 lines 13-28, col 5 lines 28-51, col 6 lines 24-27, col 7 line 35-38, considered implicit in the generation of radar signals using the optimized values)

Claim 18: Towner discloses the first waveform optimization module is operative to:
identify second operational limits defining another limit of the detection operation, the imaging operation, or some combination thereof, the second operational limits being associated with second operational values of the operational parameters; and determine second optimal values for the radar waveform parameters based on the second operational values (col 1 lines 60-66, col 2 lines 15-18, col 4 lines 13-28, col 5 lines 28-51, col 6 lines 24-27, col 7 line 35-38, considered implicit in the generation of radar signals using the optimized values)
the modulation generation module is operative to generate a second optimized radar signal using the second optimal values of the radar waveform parameters, wherein the second optimized radar signal is optimized for the second operational limits (col 1 lines 60-66, col 2 lines 15-18, col 4 lines 13-28, col 5 lines 28-51, col 6 lines 24-27, col 7 line 35-38, considered implicit in the generation of radar signals using the optimized values) and
the one or more antennas are operative to transmit the second optimized radar signal toward the target, wherein the first operational values comprise a first distance from the target area and a first frame rate and the second operational values comprise a second distance from the target area and a second frame rate, the second distance being less than the first distance and the second frame rate being greater than the first frame rate (col 1 lines 60-66, col 2 lines 15-18, col 4 lines 13-28, col 5 lines 28-51, col 6 lines 24-27, col 7 line 35-38, considered implicit in the generation of radar signals using the optimized values)

Claim 19: Towner discloses the first operational parameters are associated with a signal-to-noise criterion for the radar system (col 2 lines 23-44); and
the radar waveform parameters comprise a frame rate for a number of pulses for the signal-to-noise criterion (col 1 lines 60-66, col 2 lines 15-18, col 4 lines 13-28, col 5 lines 28-51, col 6 lines 24-27)

Claim 20: Towner discloses the first operational parameters are associated with a signal-to-noise criterion for the radar system (col 2 lines 23-44)
the radar waveform parameters comprise a frame rate for a number of pulses for the signal-to-noise criterion (col 1 lines 60-66, col 2 lines 15-18, col 4 lines 13-28, col 5 lines 28-51, col 6 lines 24-27); and
the signal-to-noise criterion comprises a signal-to-noise threshold representing a minimum detectable level for the first optimized radar signal (col 2 lines 23-44)

Claim 28: Towner discloses A method comprising:
identifying first operational limits defining a limit of a detection operation, imaging operation, or some combination thereof, the first operational limits being associated with first operational values of operational parameters (col 1 lines 60-66, col 4 lines 13-28, col 5 lines 28-51)
identifying radar waveform parameters to optimize (col 5 lines 28-51);
determining first optimal values for the radar waveform parameters based on the first operational values associated with the first operational limits (col 2 lines 15-18, col 6 lines 24-27)  
generating a first optimized radar signal using the first optimal values of the radar waveform parameters, wherein the first optimized radar signal is optimized for the first operational limits (col 3 lines 12-17, col 7 line 35-38);; and
transmitting the first optimized radar signal toward a target in a target area (col 3 lines 12-17, col 7 line 35-38, considered implicit in the generation of radar signals using the optimized values)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Towner (US 6255985) as applied to claim 1 above, and further in view of Davis (US 2019/0271776).
Claim 7: Towner does not specifically disclose the first operational values comprise a maximum unambiguous velocity value of the radar system; the radar waveform parameters comprise a pulse repetition time parameter of the radar system; and the waveform optimization module is operative to determine the first optimal values of the radar waveform parameters by modifying the pulse repetition time parameter based on the maximum unambiguous velocity value.
Davis discloses a waveform optimization system for a vehicular radar (abstract, fig 1) wherein the first operational values comprise a maximum unambiguous velocity value of the radar system; the radar waveform parameters comprise a pulse repetition time parameter of the radar system; and the waveform optimization module is operative to determine the first optimal values of the radar waveform parameters by modifying the pulse repetition time parameter based on the maximum unambiguous velocity value (para 0044-0051)
It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Davis, in order to optimize velocity resolution of the radar system for moving target detection (Davis para 0051)

Claim 9: Towner does not specifically disclose the first operational limits of the radar system comprise a maximum unambiguous velocity of the radar system relative to the target.
Davis discloses a waveform optimization system for a vehicular radar (abstract, fig 1) wherein the first operational limits of the radar system comprise a maximum unambiguous velocity of the radar system relative to the target (para 0044-0051)
It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Davis, in order to optimize velocity resolution of the radar system for moving target detection (Davis para 0051)

Claim(s) 10-14, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Towner (US 6255985) as applied to claim 1 above, and further in view of Corretja (US 2017/0307734)
Claim 10: Towner does not specifically disclose the first operational limits of the radar system comprise a minimum radar cross-section of the radar system.
Corretja discloses a waveform optimization method for radar target detection in a vehicular application (abstract, fig 1-3, para 0011) wherein the first operational limits of the radar system comprise a minimum radar cross-section of the radar system (para 0077-0078, 0088, 0095-0100)
It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Corretja, in order to optimize range resolution for target detection (Corretja para 0077-0078, 0088, 0095-0100)

Claim 11: Towner does not specifically disclose the first operational limits of the radar system comprise a minimum intensity of a detection operation, an imaging operation, or some combination thereof.
Corretja discloses a waveform optimization method for radar target detection in a vehicular application (abstract, fig 1-3, para 0011) wherein the first operational limits of the radar system comprise a minimum intensity of a detection operation, an imaging operation, or some combination thereof (para 0077-0078, 0088, 0095-0100)
It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Corretja, in order to optimize range resolution for target detection (Corretja para 0077-0078, 0088, 0095-0100)

Claim 12: Towner does not specifically disclose the first operational limits of the radar system comprise a minimum range resolution of the radar system
Corretja discloses a waveform optimization method for radar target detection in a vehicular application (abstract, fig 1-3, para 0011) wherein the first operational limits of the radar system comprise a minimum range resolution of the radar system (para 0077-0078, 0088, 0095-0100)
It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Corretja, in order to optimize range resolution for target detection (Corretja para 0077-0078, 0088, 0095-0100)

Claim 13: Towner does not specifically disclose the first operational limits of the radar system comprise a minimum intensity of a reflection from the target area that can be reliably detected or imaged.
Corretja discloses a waveform optimization method for radar target detection in a vehicular application (abstract, fig 1-3, para 0011) wherein the first operational limits of the radar system comprise a minimum intensity of a reflection from the target area that can be reliably detected or imaged (para 0077-0078, 0088, 0095-0100)
It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Corretja, in order to optimize range resolution for target detection (Corretja para 0077-0078, 0088, 0095-0100)

Claim 14: Towner does not specifically disclose the one or more antennas are coupled to the signal generator and are operative to: transmit a reference radar signal toward the target area; receive a representation of the reference radar signal from the target area; andt he waveform optimization module is operative to identify the first operational limits based on the representation of the reference radar signal.
Corretja discloses a waveform optimization method for radar target detection in a vehicular application (abstract, fig 1-3, para 0011) wherein the one or more antennas are coupled to the signal generator and are operative to: transmit a reference radar signal toward the target area; receive a representation of the reference radar signal from the target area; andt he waveform optimization module is operative to identify the first operational limits based on the representation of the reference radar signal (para 0041-0044)
It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Corretja, in order to the waveform based on known environmental effects (Corretja para 0040)

Claim 22: Towner does not specifically disclose the radar system is part of a docking spacecraft, an unmanned aerial vehicle (UAV), an aerial vehicle, an automobile, or other vehicle 
Corretja discloses a waveform optimization method for radar target detection in a vehicular application (abstract, fig 1-3, para 0011) wherein the radar system is part of a docking spacecraft, an unmanned aerial vehicle (UAV), an aerial vehicle, an automobile, or other vehicle (para 0011)
It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Corretja, in order to implement the invention in an environment where target detection is essential (Corretja para 0003, 0011)

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Towner (US 6255985) as applied to claim 1 above, and further in view of Smith (US 2017/0254880)
Claim 21: Towner does not specifically disclose a controller coupled to the signal generator, the controller operative to provide control instructions to control a vehicle based on the first optimized radar signal.
Smith discloses a vehicular control system in which range settings of a plurality of radars are adjusted based on contextual information of an environment in which the vehicle is operating (para 0019) further comprising a controller coupled to the signal generator, the controller operative to provide control instructions to control a vehicle based on the first optimized radar signal (para 0020)
It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Smith, in order to control a vehicle for anti-collision purposes when a target is detected (Smith para 0020)

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648